
	
		II
		111th CONGRESS
		2d Session
		S. 3212
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and section
		  1603 of the American Recovery and Reinvestment Tax Act of 2009 to provide that
		  qualified energy efficiency property is eligible for the energy credit and the
		  Department of Treasury grant.
	
	
		1.Qualified energy efficiency
			 property eligible for energy credit and grants
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by adding or at the end of clause (vii), and by
			 inserting after clause (vii) the following new clause:
				
					(viii)qualified
				energy efficiency
				property,
					.
			(b)Energy
			 percentageClause (i) of section 48(a)(2)(A) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
				
					(V)qualified energy
				efficiency property described in paragraph (3)(A)(viii),
				and
					.
			(c)Qualified
			 energy efficiency propertySection 48(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified
				energy efficiency property
						(A)In
				generalThe term qualified energy efficiency
				property means any property—
							(i)which is
				residential rental property, nonresidential real property, or mixed use real
				property,
							(ii)which is a
				qualified building,
							(iii)which achieves
				a minimum energy savings of 50 percent or more in comparison to a reference
				building which meets the minimum requirements of Standard 90.1–2001 (as defined
				by section 179D(c)(2)), determined under rules similar to the rules of section
				179D(d)(2),
							(iv)in the case of
				property which is to be used for residential rental purposes, with respect to
				which the taxpayer makes a certification which meets the requirements of
				subparagraph (D), and
							(v)for which the
				taxpayer has received a reservation from the Secretary.
							(B)Qualified
				buildingThe term qualified building means any
				building—
							(i)which—
								(I)is more than
				150,000 square feet and has a floor area ratio (net of streets and public
				spaces) of not less than 3.0, or
								(II)in States with
				more than 35 percent of the population living in Census defined rural areas, is
				more than 50,000 square feet,
								(ii)which—
								(I)is located not
				more than one-half mile from a location in which there is direct access to a
				Fixed Guideway Transit System, or
								(II)in States with
				more than 35 percent of the population living in Census defined rural areas, is
				part of a rural town center redevelopment project on land previously occupied
				by residential, commercial, or industrial uses and within a Census defined
				place containing at least 5,000 people and 1,000 jobs, and
								(iii)for which the
				site work and construction is commenced not later than 36 months after the date
				of the enactment of this paragraph.
							(C)Special rule
				for residential rental propertyIn the case of a qualified
				building in which the majority of the building is devoted to residential rental
				use—
							(i)subparagraph
				(A)(iii) shall be applied by substituting 25 percent for
				50 percent, and
							(ii)any mechanical
				systems which meet the requirements of Standard 90.1–2001 may be used in lieu
				of appendix G to such Standard in modeling energy use of a reference
				building.
							(D)Affordable
				housing requirements
							(i)In
				generalA certification meets the requirements of this
				subparagraph if the taxpayer certifies that at least 5 percent of residential
				rental units will be affordable to households with incomes not exceeding 60
				percent of the area median income at the time of initial occupancy.
							(ii)Safe
				harborA taxpayer shall be treated as meeting the requirement of
				clause (i) if the taxpayer files with the municipal government where the
				qualified building is located a land use restriction agreement or similar
				agreement designed to ensure the units remain affordable to an occupied by
				households described in clause (i) for the lesser of 99 years or the longest
				period permissible under the law of the State in which such units are
				located.
							(E)Reservations
							(i)In
				generalFor purposes of subparagraph (A)(iv), the Secretary shall
				issue a reservation upon receipt of the following:
								(I)Evidence that the
				project is designed to be a qualified energy efficiency property as described
				in clause (viii) of section 48(a)(3)(A) of the Internal Revenue Code of
				1986.
								(II)Evidence that
				such property will be placed in service within a reasonable time by submission
				of a site plan approval from the local municipality, a letter of support from
				the municipality, a building permit, and an approved tax abatement agreement or
				other municipal financial support.
								(ii)Maintenance of
				reservationTo maintain such a reservation, the applicant must
				commence construction within 12 months of the date such reservation was
				issued.
							(F)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				purposes of this section not later than 2 months of the date of the enactment
				of this
				paragraph.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			(e)Grants in lieu
			 of tax credits
				(1)In
			 generalSubsection (d) of section 1603 of the American Recovery
			 and Reinvestment Tax Act of 2009 is amended by inserting after paragraph (8)
			 the following new subparagraph:
					
						(9)Qualified
				energy efficiency propertyAny qualified energy efficiency
				property as described in clause (viii) of section 48(a)(3)(A) of such
				Code.
						.
				(2)Grant
			 amountSubparagraph (A) of section 1603(b)(2) of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended to read as follows:
					
						(A)30 percent in the
				case of any property described in paragraph (1), (2), (3), (4), or (9) of
				subsection (d),
				and
						.
				
